o Oo ND A BW YN RK

NY NY NY NY NY NY NY DY Ye Be Be eB em ie eS He KD
aon NH oO FWY =&§ DO wow DH Bw NH HB OC

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
AKLILU YOHANNES, Case No. 2:17-CV-509-RSL
Plaintiff, ORDER DENYING
y. PLAINTIFF’S MOTION TO
COMPEL

OLYMPIC COLLECTION INC. et al.,

Defendants.

 

This matter comes before the Court on plaintiff AkKlilu Yohannes’ “Motion to Compel
Nonparty Physicians Dental Credit Bureau.” Dkt. #90.

BACKGROUND

This case concerns an alleged debt owed from plaintiff to Baker Dental Implants &
Periodontics (“Baker Dental”), dating back to 2005 or 2006. Plaintiff served nonparty
Physicians Dental Credit Bureau (“PDCB”) with a subpoena for the production of documents on
March 1, 2019. See Ex. 1, Dkt. #90-3; see Ex. 2, Dkt. #90-4. Plaintiff claims that his account
was assigned by Baker Dental to PDCB in August 2003. Dkt. #90 at 5; see Dkt. #98 at 3.
Defendant Farooq Ansari was the president of PDCB at that time. Id. In December 2005, Baker
Dental was sold, and its name was changed to Song Periodontics & Implants. Dkt. #98 at 3.
Plaintiff seeks this production to “prove that neither Baker Dental nor Song Periodontics
assigned his account to OCI [Olympic Collection Inc.] ... that OCI is not the assignee of his
account with Baker Dentall,] [and that] therefore, OCI was not a real party in interest when it

ORDER DENYING PLAINTIFF’S MOTION TO COMPEL - 1

 
eo CO YTD A BR WY NO &

i) No i) NO LBRO bho NO NO oO = — — = _ — — — — —
oo NN NM FP WY KH DOD CO OBO HD DH WA BR WW HY KK OC

 

filed the state court action against him.” Dkt. #90 at 5. He seeks records pertaining to the
management of PDCB, contractual agreements between PDCB and Baker Dental or Song
Periodontics, payments made by PDCB to Baker Dental or Song Periodontics, and various

employee records. Ex. 1, Dkt. #90-3 at 10-12.

The Court has “broad discretion to manage discovery.” Avila v. Willits Envtl.
Remediation Tr., 633 F.3d 828, 833 (9th Cir. 2011). PDCB has responded that it does not have
any responsive documents relevant to Plaintiff's subpoena requests. See Ex. 3, Dkt. #90-5; see
Dkt. #95. A party cannot be “compelled to provide information that [it] does not have.” Silva v.
McKenna, No. C11-5629 RBL/KLS, 2012 WL 1596971, at *4 (W.D. Wash. May 7, 2012).

For all the foregoing reasons, plaintiff's motion is DENIED.

DATED this 2 iay of July, 2019.

MAS Commit

Robert S. Lasnik
United States District Judge

ORDER DENYING PLAINTIFF’S MOTION TO COMPEL - 2

 
